FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 28, 2020

                                        No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                          Appellants
                                                v.
     John H. WHITE, Jr., Individually, John H. White, III, Individually, John H. White, Jr.,
      John H. White, III, and Molly C. White in Their Capacities as Co-Trustees of the 1983
    John H. White Long Term Trust f/b/o John H. White, Jr., and the 1976b Partnership Trust,
                          TCW Helotes Ranch, Ltd., and Tuleta C. White,
                                           Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-11563
                            Honorable David A. Canales, Judge Presiding



                                           ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice1
                  Luz Elena D. Chapa, Justice2
                  Irene Rios, Justice
                  Beth Watkins, Justice3
                  Liza A. Rodriguez, Justice

       The court has considered appellants’ “Motion for En Banc Rehearing of the Court’s
August 25, 2020 Order and in the Alternative Request for Extension of Time to File Motion for
Rehearing and Withhold Issuance of the Mandate.” The motion is DENIED.




1 Not participating
2 Not participating
3 Not participating
                                                                             FILE COPY




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court